UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA                              :
                                                      :       ORDER
v.                                                    :
                                                      :       13 CR 625 (VB)
HAKIM ANDERSON,                                       :       19 CR 771 (VB)
                                    Defendant.        :
------------------------------------------------------x

        By letter from his counsel dated March 24, 2020, defendant Hakim Anderson seeks

release on bail pending further proceedings in his violation of supervised release (“VOSR”)

matter (13 CR 625), and pending trial on the current indictment (19 CR 771). On February 7,

2020, after hearing argument from both the government and defense counsel, Magistrate Judge

Davison detained defendant pursuant to Fed. R. Crim. P. 32.1(a)(6) and 18 U.S.C. § 3143(a) on

the VOSR matter—because defendant had not carried his burden of establishing by clear and

convincing evidence that he would not flee or pose a danger to any other person or the

community. The magistrate judge also observed that the conditions of release proffered by

defense counsel did not overcome the statutory presumption under 18 U.S.C. § 3142 that no

condition or combination of conditions would reasonably assure the safety of any other person or

the community if defendant was released.

        The pertinent facts are as follows: In 2014, defendant was convicted of conspiring to

distribute crack cocaine and sentenced to five years in prison and four years of supervised

release. 1 At sentencing, defendant promised the Court he would never commit another crime.

(13cr625, Doc. #55-2). In October 2019, while on supervised release for the 2014 conviction,




1
       According to the presentence report submitted in connection with that sentencing,
defendant also has three other prior convictions, for drug possession, driving while ability
impaired by alcohol, and criminal possession of a weapon.
                                                          1
defendant was arrested, and later indicted, for the same crime—conspiring to distribute crack

cocaine. According to the complaint in the 2019 case, law enforcement officers both surveilled

and recorded defendant selling crack cocaine to a confidential informant on two separate

occasions. If convicted, defendant again faces a mandatory minimum sentence of five years in

prison. The VOSR matter is based principally on the conduct underlying the 2019 arrest.

       Invoking 18 U.S.C. § 3142(i), which permits the temporary release of a detained person

in the custody of a United States marshal or other appropriate person, if the Court “determines

such release to be necessary for preparation of the person’s defense or for another compelling

reason.” The “compelling reason” cited by defense counsel is that defendant is at “high risk” of

contracting COVID-19. In his lengthy submission, however, counsel does not provide any

evidence that defendant is at high risk of contracting the disease other than that he is incarcerated

at the Westchester County Jail in Valhalla, New York. Defendant presents no evidence that any

inmates at Valhalla have contracted the disease or that the facility is incapable of containing its

spread. Moreover, defendant is a healthy 40-year old man, with no unusual medical conditions

that put him at high risk of becoming seriously ill if he did contract the disease. Thus, the Court

finds defendant has not shown a reason, let alone a compelling reason, why he should be

released.

       In any event, Section 3142(i), which applies to defendants detained pending trial, does

not apply to a defendant who has been detained under Rule 32.1(a)(6) and Section 3143(a).

Moreover, given defendant’s prior conviction for narcotics trafficking, for which he was

sentenced to a lengthy prison term; the fact that there is strong evidence he recently committed

the same crime that got him locked up in the previous case, contrary to the promise he made to

this Court; and the fact that he engaged in narcotics trafficking while under the supervision of a



                                                  2
probation officer of this Court, it is clear, as Judge Davison found (and this Court agrees),

“defendant’s actions speak louder than words.” Put another way, this evidence demonstrates that

defendant cannot be trusted to conduct himself in a law-abiding manner if released, no matter

what the conditions of release. Upon de novo review, this Court agrees with Judge Davison that

defendant has not carried his burden of showing by clear and convincing evidence that he will

not flee or pose a danger to another person or the community. Based on this record, the Court

also agrees with Judge Davison that defendant has not overcome the statutory presumption of

detention in Section 3142.

       Defendant’s application for release on bail is DENIED. In addition, having fully

considered defense counsel’s comprehensive submission, and given the foregoing record, a

further bail hearing would serve no purpose.

       However, the Court will conduct a pretrial conference on March 30, 2020, at 10:00 a.m.

All counsel shall attend by teleconference. Under the current circumstances in which the

movement of prisoners between detention facilities and the courthouse is severely restricted for

the health and safety of prisoners, U.S. Marshals, and courthouse personnel, and given that the

conference is a routine status conference at which only the scheduling of further proceedings will

be discussed, the Court finds that defendant’s appearance is not required. See Fed. R. Crim. P.

43(b)(3). At the time of the conference, all counsel shall call the following number and enter the

access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662. Access Code: 1703567

Dated: March 27, 2020                          SO ORDERED:
       White Plains, NY


                                               ____________________________
                                               Vincent L. Briccetti, U.S.D.J.

                                                 3
